DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-15, 18-19 of U.S. Patent No. 11,146,856. Although the claims at issue are not identical, they are not patentably distinct from each other. For instance, note the following similarities between instant application claim 1 and US Pat. 11,146,856 claim 1.
Instant Application Claim 1
US Pat. 11,146,856 Claim 1
A computer-implemented method of determining user attentiveness during media content consumption, the method comprising: obtaining, at a collection server, response data from a client device, wherein the response data is collected for a user 


associating, at the collection server, the data stream with the media content; displaying, at an annotation device, a dynamic representation of the response data concurrently with the media content to which it is associated;
receiving, at an input interface of the annotation device, attentiveness data from an annotator, wherein the attentiveness data is an input score indicative of user attentiveness based on the dynamic representation; and associating, at the annotation device, the attentiveness data with events in the data stream or media content to generate attentiveness-labelled response data.
receiving, at the annotation device, attentiveness data from an annotator, wherein the attentiveness data is an input score indicative of user attentiveness based on the dynamic representation; associating, at the annotation device, the attentiveness data with events in the data stream or media content to generate attentiveness-labelled response data


Since claim 1 in the instant application is a broader recitation of claim 1 in Pat. 11,146,856 it would have been obvious to modify claim 1 in Pat. 11,146,856 to get claim 1 in the instant application.
Claim 2 of the instant applications corresponds to claim 2 of the patent. 
Claim 3 of the instant applications corresponds to claim 3 of the patent. 
Claim 4 of the instant applications corresponds to claim 7 of the patent. 
Claim 5 of the instant applications corresponds to claim 8 of the patent. 
Claim 6 of the instant applications corresponds to claim 9 of the patent. 
Claim 7 of the instant applications corresponds to claim 10 of the patent. 
Claim 8 of the instant applications corresponds to claim 11 of the patent. 
Claim 9 of the instant applications corresponds to claim 12 of the patent. 
Claim 10 of the instant applications corresponds to claim 13 of the patent. 
Claim 11 of the instant applications corresponds to claim 14 of the patent. 
Claim 12 of the instant applications corresponds to claim 15 of the patent. 
Claim 19 of the instant applications corresponds to claim 18 of the patent. 
Claim 20 of the instant applications corresponds to claim 19 of the patent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krum et al. (US Pub. 2013/0145384) in view of Lee et al. (US Pub. 2013/0117771) and in further view of Rivera et al. (US Pub. 2013/0232515), herein referenced as Krum, Lee, and Rivera, respectively.
	Regarding claim 1, Krum discloses “A computer-implemented method of determining user attentiveness during media content consumption ([0003]-[0004], Figs. 1-3), the method comprising: 
obtaining, at a collection server, response data from a client device, wherein the response data is collected for a user consuming media content on the client device, and wherein the response data comprises a data stream representative of variation over time of the user's behaviour whilst consuming the media content ([0024]-[0026], [0034]-[0035], Fig. 3, i.e., user engagement to a media program is obtained by remote device); 
associating, at the collection server, the data stream with the media content… ([0003]-[0004], [0030], [0034]-[0035], [0104]-[0105], Figs. 5, 7, i.e., a time-based graph showing a person’s reaction over the course of a media program); 

Krum fails to explicitly disclose displaying, at an annotation device, a dynamic representation that presents the response data concurrently with the media content to which it is associated.
Lee teaches the technique of displaying, at an annotation device, a dynamic representation that presents the response data concurrently with the media content to which it is associated ([0036], [0053], [0074]. Figs. 3, 11, i.e., the media instance may be played or paused while displaying reactions). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of displaying, at an annotation device, a dynamic representation that presents the response data concurrently with the media content to which it is associated as taught by Lee, to improve the media reaction system of Krum for the predictable result of allowing a user to interactively, divide, dissect, parse, and analyze reactions. ([0036]).
	The combination still fails to disclose receiving, at an input interface of the annotation device, attentiveness data from an annotator, wherein the attentiveness data is an input score indicative of user attentiveness based on the dynamic representation.
	Rivera teaches the technique of receiving, at an input interface of the annotation device, attentiveness data from an annotator, wherein the attentiveness data is an input score indicative of user attentiveness based on the dynamic representation ([0009]-
	Regarding claim 2, Krum discloses “wherein the data stream comprises information indicative of time evolution of one or more response data parameters.” (Figs. 5, 7, i.e., time-based graph showing a person’s reaction over the course of a media program).
 	Regarding claim 3, Krum discloses “wherein the response data comprises emotional state data obtained from facial image data of the user that is collected during consumption of the media content.” ([0023]-[0024], [0041], [0053], [0124], Fig. 7, i.e., facial feature changes such as smiling, disgusted, afraid).
	Regarding claim 4, Krum discloses “wherein associating the data stream with the media content comprises synchronising the response data with the media content.” ([0003]-[0004], [0017], [0103]-[0105], i.e., reactions are correlated to specific portions of the media content).
	Regarding claim 5, Krum discloses “wherein the response data is time stamped, and wherein synchronising the response data with the media content comprising 
	Regarding claim 6, Krum discloses “wherein the data stream further comprises any of: media control data, media tag data, media attentiveness saliency data, and media playback status data.” ([0017], [0103]-[0105], [0130], Figs. 5, 7, i.e., user reaction’s include interest, engagement, and state, such as the times in which they user was most interested).
	Regarding claim 7, Krum discloses “wherein generating the attentiveness- labelled response data comprises adding an attentiveness label parameter to the response data.” ([0129], Fig. 7, i.e., icons regarding a user’s state).
	Regarding claim 8, Krum discloses “wherein the attentiveness data is selected from any one of a binary indicator, a plurality of preset levels, and a sliding scale.” ([0023]-[0024], [0041], [0053], [0124], Fig. 7, i.e., facial feature changes such as smiling, disgusted, afraid, thus the states are preset).
	Regarding claim 9, Krum discloses “wherein the response data comprises emotional state data, and wherein the method further comprises deriving a significance score or weighting for the emotion state data based on the received attentiveness data.” ([0016]-[0017], [0024]-[0026], [0124], Fig. 7, i.e., the emotional state of the user is derived from user interest and engagement).
	Regarding claim 10, Krum fails to explicitly disclose “controlling the concurrently displayed dynamic representation of the response data and the media content to which it is associated.”

	Regarding claim 11, Krum discloses “receiving, at an analysis server, attentiveness data relating to the dynamic representation from a plurality of annotators; generating, by the analysis server, combined attentiveness data for the dynamic representation, the combined attentiveness data comprising an attentiveness parameter that is indicative of level of positive correlation between the attentiveness data from the plurality of annotators.” ([0034]-[0035], [0121]-[0127], Figs. 3, 5-7, i.e., an average reaction can be determined including an overall positive correlation).
	Regarding claim 19, Krum discloses “A computer-implemented method of determining user attentiveness during media content consumption ([0003]-[0004], Figs. 1-3), the method comprising: 
obtaining, at a collection server, response data from a client device, wherein the response data is collected for a user consuming media content on the client device, and wherein the response data comprises a data stream representative of variation over 
associating, at the collection server, the data stream with the media content… ([0003]-[0004], [0030], [0034]-[0035], [0104]-[0105], Figs. 5, 7, i.e., a time-based graph showing a person’s reaction over the course of a media program); 
receiving, at an analysis server from the plurality of annotation devices, attentiveness data relating to the dynamic representation from a plurality of annotators ([0003]-[0004], [0030], [0034]-[0035], [0104]-[0105], i.e., a plurality of user reactions are received relating to the media content); 
generating, by the analysis server, combined attentiveness data for the dynamic representation, the combined attentiveness data comprising an attentiveness parameter that is indicative of level of positive correlation between the attentiveness data from the plurality of annotators ([0034]-[0035], [0121]-[0127], Figs. 3, 5-7, i.e., an average reaction can be determined including an overall positive correlation); and 
associating, at the analysis server, the combined attentiveness data with events in the data stream or media content to generate attentiveness-labelled response data.” ([0003]-[0004], [0030], [0034]-[0035], [0104]-[0105], Figs. 5, 7, i.e., a time-based graph showing a person’s reaction over the course of a media program).
Krum fails to explicitly disclose displaying, at a plurality of annotation devices, a dynamic representation that presents the response data concurrently with the media content to which it is associated.
Lee teaches the technique of displaying … a dynamic representation that presents the response data concurrently with the media content to which it is associated 
The combination fails to explicitly disclose receiving, at an input interface of each of the plurality of annotation devices, attentiveness data from an annotator, wherein the attentiveness data is an input score indicative of user attentiveness based on the dynamic representation.
Rivera teaches the technique of providing a plurality of annotation devices, and  receiving, at an input interface of each of the plurality of annotation devices, attentiveness data from an annotator, wherein the attentiveness data is an input score indicative of user attentiveness based on the dynamic representation ([0009]-[0010], [0020], [0063], [0064], [0084], Fig. 4, i.e., a human labeler can assign labels of engagement, such as high, medium, low, or no engagement for various windows of time in the sensor data. In addition, functionality is described as being carried out by certain system components may be performed by multiple components, hence multiple annotation devices). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a plurality of annotation devices, and  receiving, at an input interface of each of the plurality of annotation devices, attentiveness data from an annotator, wherein the 
	Regarding claim 20, Krum discloses “A system for determining user attentiveness during media content consumption ([0003]-[0004], Figs. 1-3), the system comprising: 
a collection server communicatively coupled via a network to a plurality of client devices, the collection server being configured to: obtain response data from the plurality of client devices, wherein the response data is collected for a user consuming media content on the client device, and wherein the response data comprises a data stream representative of variation over time of the user's behaviour whilst consuming the media content ([0024]-[0026], [0034]-[0035], Fig. 3, i.e., user engagement to a media program is obtained by remote device); and 
associate the data stream to the media content; and an annotation device communicatively coupled to the collection server, the annotation device being configured to: …associate the attentiveness data with events in the data stream or media content to generate attentiveness-labelled response data.” ([0003]-[0004], [0030], [0034]-[0035], [0104]-[0105], [0122]-[0124], Figs. 5, 7, i.e., a time-based graph showing a person’s reaction over the course of a media program).
Krum fails to explicitly disclose displaying a dynamic representation that presents the response data concurrently with the media content to which it is associated.

	The combination still fails to disclose receiving, via an input interface thereof, attentiveness data that comprises an input score indicative of user attentiveness based on the dynamic representation.
	Rivera teaches the technique of receiving, via an input interface thereof, attentiveness data that comprises an input score indicative of user attentiveness based on the dynamic representation ([0009]-[0010], [0063], [0064], Fig. 4, i.e., a human labeler can assign labels of engagement, such as high, medium, low, or no engagement for various windows of time in the sensor data). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving, via an input interface thereof, attentiveness data that comprises an input score indicative of user attentiveness based on the dynamic representation as taught by Rivera, to improve the media reaction system of Krum for the predictable result of allowing an experienced human labeler to assign engagement scores thus minimizing mistakes made by a computer.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krum et in view of Lee, Rivera, and in further view of Rumreich et al. (US Pub. 2018/0295420), herein referenced as Rumreich.
	Regarding claim 12, Krum discloses “…the attentiveness parameter is a continuous variable. ([0003]-[0004], [0030], [0034]-[0035], [0104]-[0105], Figs. 5, 7, i.e., interest and engagement is continuously measure throughout the media content and thus a continuous variable).
	The combination fails to explicitly disclose wherein the input score for the attentiveness data is a binary indicator.
Rumreich teaches the technique of providing the input score for the attentiveness data is a binary indicator ([0071], i.e., attention may be a binary indication). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the input score for the attentiveness data is a binary indicator as taught by Rumreich, to improve the media reaction system of Krum for the predictable result of providing an easily understandable indication that can be used for analysis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        October 23, 2021